TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00309-CR




                                   Ex parte Robert Fischman




       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. D-1-DC-05-700109, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Robert Fischman filed a pro se petition for writ of habeas corpus challenging the

validity of the indictment pending against him in this cause.1 Although the writ did not issue,

Fishman later filed a notice of appeal and the clerk’s record was forwarded to this Court. The Clerk

has now received and filed a supplemental record containing the district court’s order dismissing

cause number D-1-DC-05-700109 as part of a plea bargain in other causes.

               No appeal lies from the refusal to issue a writ of habeas corpus. Ex parte Gonzales,

12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d). In any event, the dismissal order renders

the habeas corpus petition moot.




   1
       The record contains Fischman’s written waiver of counsel.
              The appeal is dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 22, 2006

Do Not Publish




                                              2